IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


MICHAEL J. MONTROY,                      : No. 35 WM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
            v.                           :
                                         :
                                         :
MARK CAPOZZA, SUPERINTENDENT,            :
S.C.I. PITTSBURGH; AND JOHN E.           :
WETZEL, SECRETARY,                       :
PENNSYLVANIA DEPARTMENT OF               :
CORRECTIONS,                             :
                                         :
                   Respondents           :


                                     ORDER



PER CURIAM

      AND NOW, this 7th day of August, 2014, the “Application for Exercise of King’s

Bench Power Emergency Writ of Habeas Corpus” is DENIED.